SO ORDERED.
SIGNED this 26th day of July, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                               Case No. 3:19-bk-32249-SHB
   PHI NGUYEN                                                  Chapter 7

                                 Debtor

                                              ORDER

           As required by 11 U.S.C. § 329(a), Debtor’s counsel filed a Disclosure of Compensation

   of Attorney for Debtor(s) (“Disclosure”) on July 17, 2019 [Doc. 4], setting forth, inter alia, the

   amount, source, and nature of the compensation paid to him for services to be rendered on Debtor’s

   behalf in this bankruptcy case. Upon review of the Disclosure, the Court, on its own motion,

   directs Debtor’s counsel, Charles P. Pope, to appear on August 8, 2019, at 9:00 a.m., in Bankruptcy

   Courtroom 1-C, First Floor, Howard H. Baker, Jr. United States Courthouse, Knoxville,

   Tennessee, to show cause why compensation in the amount of $1,500.00 paid by Debtor in this

   case does not “exceed[] the reasonable value of any such services” per 11 U.S.C. § 329(b).

                                                  ###
